EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas Trainor (Reg. No. 73,679) on 7/28/22.

The application has been amended as follows:

Rewrite claim 51 as follows:
“51.	(Currently Amended) A method comprising:
receiving, from user equipment, a request for content;
identifying a multicast source and a unicast source of the content;
receiving the content from the multicast source; and
in response to determining that a first portion of the content from the multicast source requires buffering:
identifying a start timestamp and an end timestamp of the first portion of the content;
receiving a second portion of the content from the unicast source, wherein the content received from the unicast source does not include the first portion of the content and comprises a plurality of successive time stamps;
calculating a projected length of the second portion of the content based at least in part on a difference between a current timestamp of the second portion of the content and a timestamp that is associated with the required buffering of the first portion of the content;
modifying the second portion based at least in part on the projected length of the second portion by:
	determining an advertisement period in the second portion received from the unicast source of the content;
	calculating an advertisement length corresponding to the advertisement period;
	determining whether the advertisement length exceeds a threshold length relative to the projected length of the second portion; and
	in response to determining the advertisement length exceeds the threshold length relative to the projected length of the second portion, removing the advertisement period from the second portion received from the unicast source;
arranging the first portion and the modified second portion based on the start timestamp, the end timestamp, and the plurality of successive time stamps; and
storing, in memory, a single copy of the content comprising the arranged first portion and the modified second portion, wherein the removing is performed before the storing.”;

Rewrite claim 55 as follows:
“55.	(Currently Amended) The method of claim 51, wherein receiving the second portion of the content from the unicast source comprises:
identifying a start timestamp of the unicast source, wherein the start timestamp of the unicast source corresponds to a time when the unicast source is available to start transmitting the content;
comparing the start timestamp of the first portion of the content from the multicast source to the start timestamp of the unicast source; and
in response to determining, based on the comparing, the start timestamp of the unicast source matches the start timestamp of the multicast source, identifying the second portion of the content from the unicast source based on the end timestamp of the first portion of the content from the multicast source 

Rewrite claim 57 as follows:
“57.	(Currently Amended) The method of claim 51, further comprising:

retrieving textual information related to advertisement content associated with the advertisement period; and
supplementing the second portion received from the unicast source with the textual information.”;

Rewrite claim 58 as follows:
“58.	(Currently Amended) The method of 57 [[51]], further comprising:
identifying a user profile associated with the user equipment; and
determining the advertisement content based on the user profile



Rewrite claim 61 as follows:
“61.	(Currently Amended) A system comprising:
a communication port;
a memory storing instructions; and
control circuitry communicably coupled to the memory and the communication port and configured to execute the instructions to:
receive, from user equipment, a request for content;
identify a multicast source and a unicast source of the content;
receive the content from the multicast source; and
in response to determining that a first portion of the content from the multicast source requires buffering;
identify a start timestamp and an end timestamp of the first portion of the content;
receive a second portion of the content from the unicast source, wherein the content received from the unicast source does not include the first portion of the content and comprises a plurality of successive time stamps;
calculate a projected length of the second portion of the content based at least in part on a difference between a current timestamp of the second portion of the content and a timestamp that is associated with the required buffering of the first portion of the content;
modifying the second portion based at least in part on the projected length of the second portion by:
	determining an advertisement period in the second portion received from the unicast source of the content;
	calculating an advertisement length corresponding to the advertisement period;
	determining whether the advertisement length exceeds a threshold length relative to the projected length of the second portion; and
	in response to determining the advertisement length exceeds the threshold length relative to the projected length of the second portion, removing the advertisement period from the second portion received from the unicast source;
arrange the first portion and the modified second portion based on the start timestamp, the end timestamp, and the plurality of successive time stamps; and
store, in memory, a single copy of the content comprising the arranged first portion and the modified second portion, wherein the removing is performed before the storing.”;

Rewrite claim 65 as follows:
“65.	(Currently Amended) The system of claim 61, wherein the control circuitry configured to receive the second portion of the content from the unicast source is further configured to:
identify a start timestamp of the unicast source, wherein the start timestamp of the unicast source corresponds to a time when the unicast source is available to start transmitting the content;
compare the start timestamp of the first portion of the content from the multicast source to the start timestamp of the unicast source; and
in response to determining, based on the comparing, the start timestamp of the unicast source matches the start timestamp of the multicast source, identify the second portion of the content from the unicast source based on the end timestamp of the first portion of the content from the multicast source 

Rewrite claim 67 as follows:
“67.	(Currently Amended) The system of claim 61, wherein the control circuitry is further configured to:

retrieve textual information related to advertisement content associated with the advertisement period; and
supplement the second portion received from the unicast source with the textual information.”; and

Rewrite claim 68 as follows:
“68.	(Currently Amended) The system of  67 [[61]], wherein the control circuitry is further configured to:
identify a user profile associated with the user equipment; and
determine the advertisement content based on the user profile




Allowable Subject Matter
Claims 51-58, 60-68 and 70 are allowed; renumbered 1-18.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not render obvious nor anticipate the combination of claimed elements, including limitations of “a method comprising: receiving the content from the multicast source; and in response to determining that a first portion of the content from the multicast source requires buffering: identifying a start timestamp and an end timestamp of the first portion of the content; receiving a second portion of the content from the unicast source, wherein the content received from the unicast source does not include the first portion of the content and comprises a plurality of successive time stamps; calculating a projected length of the second portion of the content based at least in part on a difference between a current timestamp of the second portion of the content and a timestamp that is associated with the required buffering of the first portion of the content; modifying the second portion based at least in part on the projected length of the second portion by: determining an advertisement period in the second portion received from the unicast source of the content; calculating an advertisement length corresponding to the advertisement period; determining whether the advertisement length exceeds a threshold length relative to the projected length of the second portion; and in response to determining the advertisement length exceeds the threshold length relative to the projected length of the second portion, removing the advertisement period from the second portion received from the unicast source; arranging the first portion and the modified second portion based on the start timestamp, the end timestamp, and the plurality of successive time stamps; and storing, in memory, a single copy of the content comprising the arranged first portion and the modified second portion, wherein the removing is performed before the storing” in light of other features as recited in independent claim 51 and similarly recited in independent claim 61. The dependent claims are allowed at least by virtue of their dependencies from the independent claims.

“Guo et al.” (US PGPUB 2010/0131995) (Hereinafter Guo) discloses a system implementing reducing unicast session duration by obtaining a first portion of programming aired prior to a first time via a unicast session and switching after programming data received via the unicast session catches up to a multicast broadcast of the programming.
Guo does not explicitly disclose a method comprising: receiving the content from the multicast source; and in response to determining that a first portion of the content from the multicast source requires buffering: identifying a start timestamp and an end timestamp of the first portion of the content; receiving a second portion of the content from the unicast source, wherein the content received from the unicast source does not include the first portion of the content and comprises a plurality of successive time stamps; calculating a projected length of the second portion of the content based at least in part on a difference between a current timestamp of the second portion of the content and a timestamp that is associated with the required buffering of the first portion of the content; modifying the second portion based at least in part on the projected length of the second portion by: determining an advertisement period in the second portion received from the unicast source of the content; calculating an advertisement length corresponding to the advertisement period; determining whether the advertisement length exceeds a threshold length relative to the projected length of the second portion; and in response to determining the advertisement length exceeds the threshold length relative to the projected length of the second portion, removing the advertisement period from the second portion received from the unicast source; arranging the first portion and the modified second portion based on the start timestamp, the end timestamp, and the plurality of successive time stamps; and storing, in memory, a single copy of the content comprising the arranged first portion and the modified second portion, wherein the removing is performed before the storing.

“Letellier et al.” (US PGPUB 2009/0300185) (Hereinafter Letellier) discloses a method for receiving audiovisual documents by establishing a unicast link between a server and a first device for transmission of a first part of a document and establishing a multicast link to the first device to receive a second part of the document.
Letellier does not explicitly disclose a method comprising: receiving the content from the multicast source; and in response to determining that a first portion of the content from the multicast source requires buffering: identifying a start timestamp and an end timestamp of the first portion of the content; receiving a second portion of the content from the unicast source, wherein the content received from the unicast source does not include the first portion of the content and comprises a plurality of successive time stamps; calculating a projected length of the second portion of the content based at least in part on a difference between a current timestamp of the second portion of the content and a timestamp that is associated with the required buffering of the first portion of the content; modifying the second portion based at least in part on the projected length of the second portion by: determining an advertisement period in the second portion received from the unicast source of the content; calculating an advertisement length corresponding to the advertisement period; determining whether the advertisement length exceeds a threshold length relative to the projected length of the second portion; and in response to determining the advertisement length exceeds the threshold length relative to the projected length of the second portion, removing the advertisement period from the second portion received from the unicast source; arranging the first portion and the modified second portion based on the start timestamp, the end timestamp, and the plurality of successive time stamps; and storing, in memory, a single copy of the content comprising the arranged first portion and the modified second portion, wherein the removing is performed before the storing.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
July 28, 2022